Citation Nr: 1416543	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-25 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1.  Entitlement to an initial rating for prostate cancer with prostatectomy higher than 10 percent before August 5, 2011, and higher than 20 percent from August 5, 2011.

2.  Entitlement to a total disability rating for compensation based on individual unemployability on an extraschedular basis.


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty for training from November 1965 to April 1966 and on active duty from May 1968 to December 1969, including service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in March 2008 of a Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The Veteran was granted service connection for residuals of prostate cancer and assigned an initial rating of 100 percent from September 28, 2007.  A 10 percent rating was assigned from July 1, 2008.  While on appeal, the RO assigned a 100 percent from September 28, 2007, a 10 percent rating from March 1, 2009, and a 20 percent rating from August 5, 2011.  

In September 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The claim for a total disability rating for compensation based on unemployability on an extraschedular basis is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Radiation therapy for service-connected prostate cancer with prostatectomy ceased in October 2008 and the 100 percent rating shall continue for six months, that is, until April 2009.





2.  From April 2009, the residuals of prostate cancer have been manifested by voiding dysfunction, requiring the wearing of absorbent materials which must be changed less than two times a day.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent rating for prostate cancer with prostatectomy before April 2009 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §4.115, Diagnostic Code 7528 (2013).

2.  From April 2009, the criteria for a 20 percent have been met, and the criteria for a rating higher than 20 percent have not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.115, Diagnostic Code 7528 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 






The VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided the Veteran with content-complying VCAA notice on the underlying claim of service connection by letter in October 2007. 

Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for service connection has been substantiated, the filing of a notice of disagreement with the RO's decision, rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable in the claim for initial higher ratings.  Dingess, 19 Vet. App. 473. 

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim. 38 U.S.C.A. § 5103A.  The RO has obtained service records, VA records, and private medical records. 







The Veteran was afforded VA examinations in December 2007, in August 2011, and in October 2013.  As the reports of the VA examinations are based on the Veteran's medical history and described the disability in sufficient detail so that the Board's decision is a fully informed one, the examinations are adequate.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007). 

In a notice of disagreement in August 2008, the Veteran identified private medical records pertaining to the claim and the Veteran was asked either to submit or to authorize VA to obtain the records, he has not done.  

As there is no indication of the existence of additional evidence that has not already been requested, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evidence 

In a rating decision in March 2008, the RO granted service connection for prostate cancer with prostatectomy and assigned an initial rating of 100 percent, effective September 28, 2007, the date of receipt of the claim of service connection, and at the termination of the 100 percent rating, a 10 percent rating was assigned, effective July 1, 2008.  While on appeal in November 2012, the RO increased the 10 percent rating to 20 percent, effective August 5, 2011.  In a rating decision in March 2013, the RO amended the effective date for the 100 percent rating to March 2009 and the effective date for the 10 percent rating to March 1, 2009. 






Private medical records show that in December 2006 the Veteran had a robotic prostatectomy for prostate cancer.  On September 28, 2007, the Veteran filed a claim of service connection for prostate cancer based on exposure to Agent Orange in Vietnam.

On VA examination in December 2007, the VA examiner noted that the malignancy was still active and that the Veteran had voiding dysfunction.

In a rating decision in March 2008, the RO granted service connection for prostate cancer with prostatectomy on the legal presumption of the association of prostate cancer and exposure to Agent Orange in Vietnam.  The Veteran was also awarded special monthly compensation for loss of use of a creative organ.

In rating the disability, the RO assigned staged ratings under Diagnostic Code 7528, that is, an initial rating of 100 percent effective from the date of receipt of the claim of service connection, September 28, 2007; and 10 percent for a voiding dysfunction [residuals of the prostatectomy] from July 1, 2008.

In a statement in August 2008, a physician stated that the Veteran was referred for radiation therapy.  Records of a Department of Radiation Medicine show that in August 2008 the Veteran was to start nine weeks of radiation therapy.

On VA examination in August 2011, the Veteran complained of fatigue, lethargy, and weakness.  Also the Veteran described urinary urgency, weak or intermittent stream, and dribbling.  Urinary voiding occurred at intervals of one to two hours during the day and twice during the night.  The Veteran wore absorbent material that needed to be changed less than twice a day.  







On VA examination in October 2013, the VA examiner reported that cancer was in remission and that the Veteran completed radiation therapy in October 2008.  The Veteran's urinary symptoms were urinary leakage and urinary frequency.  Urinary frequency occurred at intervals of one and two hours during the day and three and four times at night.  The Veteran was wearing a pad.

Analysis

Under 38 C.F.R. § 4.115b, Diagnostic Code 7528, malignant neoplasm of the genitourinary system (prostate cancer) is rated 100 percent.  Following the cessation of a therapeutic procedure, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent evaluation shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability should be rated based on the residuals of the prostate cancer as either voiding dysfunction or renal dysfunction, whichever is predominant.  

In Fenderson v. West, 12 Vet. App. 119, 126 (1999), the United States Court of Appeals for Veterans Claims made a distinction between an original rating and a claim for increase.  In an original rating, as here, following the initial grant of service connection for the disability, VA may assign separate ratings for separate periods of time based on facts found, a practice known as staged ratings.

The initial ratings, following the initial grant of service connection for prostate cancer with prostatectomy were staged ratings and not a reduction in compensation being paid and the termination of the 100 percent rating was not subject to the procedural safeguards of 38 C.F.R. § 3.105(e).  Tatum v. Shinseki, 24 Vet. App. 139 (2009). 





The first questions in an initial rating for prostate cancer are: when did treatment for cancer cease, which determines the minimum six month period during which the 100 percent rating must continue, and whether or not cancer is in remission, which would warrant a continued 100 percent rating.

As for when did treatment of cancer cease, records of a Department of Radiation Medicine show that in August 2008 the Veteran was to start nine weeks of radiation therapy.  On VA examination in October 2013, the VA examiner reported that the Veteran completed radiation therapy in October 2008.  As the record shows that therapy for prostate cancer ceased in October 2008, Diagnostic Code 7528 requires a 100 percent rating that continues for a minimum of six months from the time the therapy ceased.  Six months from October 2008 is March 2009.  In a rating decision in March 2013, the RO amended the effective date for the 100 percent rating to February 29, 2008, because the RO determined that the radiation therapy for prostate cancer ceased in August 2008 as opposed to October 2008 as reported by the VA examiner in October 2013, which evidence was not before the RO in March 2013.  As the additional evidence since March 2013 shows that the Veteran was last treated for active prostate cancer in October 2008, Diagnostic Code 7528 mandates that the 100 percent rating continue for a minimum of six months from the time the therapy ceased, that is, until March 2009.  And the Board finds that the 100 percent rating must continue through March 2009. 

As for whether prostate cancer is in remission since March 2009 on VA examination in August 2011, the Veteran was not being treated for prostate cancer. On VA examination in October 2013, the VA examiner reported that cancer was in remission.  Under Diagnostic Code 7528, whereas here there has been no local reoccurrence or metastasis of cancer, the residuals of a prostate cancer are rated based on either voiding dysfunction or renal dysfunction, whichever is predominant. 





On VA examination in August 2011, there was no history of renal dysfunction or renal failure and on VA examination in October 2013 there was no history of renal infection.  On both examinations there was evidence of voiding dysfunction.  

On the basis of the evidence, voiding dysfunction is the predominant residual of prostate cancer.  Voiding dysfunction is rated based on symptoms of urine leakage, frequency, or obstructed voiding.  38 C.F.R. § 4.115a.  As the rating criteria are expressed in the disjunctive and consistent with rating policy in the Rating Schedule, for example, under Diagnostic Code 5243 and the preamble to the Formula for Rating Intervertebral Disc Syndrome, the Board will separately address urine leakage, frequency, or obstructed voiding and rate the disability under whichever method results in a higher rating.  The assignment of separate ratings for urine leakage, frequency, or obstructed voiding would be pyramiding and not permissible under 38 C.F.R. § 4.14) (while various manifestations of a single disability may be assigned separate ratings, the evaluation of the same disability manifestations under different diagnoses is not). 

Under Diagnostic Code 7528, following the cessation of a therapeutic procedure for cancer, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  After the expiration of the six months in March 2009, the first VA examination was in August 2011.  

As for urinary leakage, the criteria for a 20 percent rating are the wearing of absorbent materials, which require less than 2 changes a day.  The criteria for a 40 percent rating are the wearing of absorbent materials, which require 2 to 4 changes a day.  On VA examination in August 2011, the Veteran wore absorbent material that needed to be changed less than twice a day.  On VA examination in October 2013, the Veteran was wearing a pad.  As the Veteran requires the wearing of absorbent materials with less than 2 changes a day, the criteria for a 20 percent rating have been met.  




And the 100 percent rating at the expiration of the six months following cessation of therapy is reduced to 20 percent from April 2009.  As the Veteran does not require the wearing of absorbent materials with 2 to 4 changes a day, the findings do not more nearly approximate or equate to the criteria for a 40 percent rating. 

In this case, the 100 percent rating can be reduced before the date of the VA examination in August 2011 as long as the results of the examination support a reduction and the reduction does not take effect at a time before the expiration of six months, following the cessation of the treatment for cancer.  See Tatum, at 141-42.  On VA examination in August 2011, the residuals of cancer were described as stable since prostate cancer was treated.  And the Veteran was not in treatment.  

Since the residuals of prostate cancer were described as stable, that is, not subject to sudden or extreme change, the Board reasonable infers that the Veteran's symptoms at the time of the VA examination in August 2011 accurately reflected the elements of the disability since the Veteran was last actively treated for prostate cancer in October 2008.  And the findings on the VA examination supported the reduction to 20 percent from April 2009. 

As for urinary frequency, the criteria for a 20 percent rating are daytime voiding between one and two hours or awakening at night to void three or four times.  The criteria for a 40 percent rating are daytime voiding less than hour or awakening at night to void five or more times. On VA examination in August 2011, urinary frequency occurred at intervals of one to two hours during the day and twice during the night.  On VA examination in October 2013, urinary frequency occurred at intervals of one and two hours during the day and three and four times at night.  

As daytime voiding less than hour or awakening at night to void five or more times is not shown, the findings do not more nearly approximate or equate to the criteria for a 40 percent rating. 





As for obstructive voiding, the criteria for a 30 percent rating are urinary retention requiring intermittent or continuous catheterization.  The Veteran does not argue and the record does not show urinary retention, requiring intermittent or continuous catheterization at any time during the appeal period. 

Summary 

A disability rating of 100 percent for prostate cancer with prostatectomy is continued through March 2009, six months after the cessation of radiation treatment for prostate cancer in October 2008.  There is no evidence of local recurrence of prostate cancer or metastasis.  An initial disability rating of 20 percent, but not higher, for prostate cancer with prostatectomy from April 2009 is warranted on the basis of findings on VA examinations in August 2011 and in October 2013, conducted and effected after the expiration of six months following cessation of radiation treatment.

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.




If the criteria reasonably describe the disability level and symptomatology, then the disability picture is encompassed by the Rating Schedule, and the assigned schedular ratings are, therefore, adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Here, the rating criteria reasonably describe the disability levels and the residuals of prostate cancer, namely, voiding dysfunction under Diagnostic Code 7528. In other words, the Veteran does not experience any symptomatology not already encompassed in the Rating Schedule. Therefore referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

A disability rating of 100 percent for prostate cancer with prostatectomy through March 2009 is granted.

An initial disability rating of 20 percent for prostate cancer with prostatectomy from April 2009 is granted.

An initial disability rating higher than 20 percent for prostate cancer with prostatectomy from April 2009 is denied.


REMAND

The Veteran asserts that he is unemployed because of his service-connected residuals of prostate cancer, raising the claim of a total disability rating for compensation based on individual unemployability.   




See Rice v. Shinseki, 22 Vet. App. 447 (2009) (a claim for a total disability rating for compensation based on individual unemployability is part of an increased rating claim when such a claim is raised by the record). 

Accordingly, the claim is REMANDED for the following action:

Adjudicate the claim for a total disability rating for compensation based on individual unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


